Citation Nr: 0613696	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-04 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a low back disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
a right knee strain.

3.  Entitlement to an evaluation in excess of 30 percent for 
tinea pedis with onychomycosis and tinea versicolor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
February 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In March 2006, the veteran testified before the undersigned 
via videoconference.  A transcript of the hearing is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After reviewing the evidence of record, the Board finds that 
additional development is needed before a final determination 
can be made as to the claims for entitlement to increased 
evaluations for the veteran's disabilities.

With regard to his claims for increased ratings, the veteran 
was afforded a VA examination in March 2004, more than two 
years ago.  While the passage of time is not sufficient in 
and of itself to render an examination invalid, the veteran 
asserted during his March 2006 hearing that the three 
disabilities at issue had increased in severity since the 
March 2004 examination.  This assertion warrants an updated 
examination to reflect the current degree of severity of the 
low back, right knee, and tinea pedis disabilities.  In 
addition, the examiner had stated at the time of this 
examination that the claims file had not been available for 
review.  Therefore, the examiner would not have been able to 
review the degree of disability in relation to its history, 
as required by 38 C.F.R. § 4.1 (2005), which states that 
"[i]t is thus essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history."  As a consequence, it is found 
that another VA examination would be helpful in determining 
the current degree of disability resulting from the veteran's 
disorders.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (CAVC) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of the 
type of information and evidence that was needed to 
substantiate his claims for increased evaluations, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the disabilities on appeal.  
As these questions are involved in the present appeal, this 
case must be remanded for proper notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that an effective date for the award of benefits will be 
assigned if increased evaluations are awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both an effective date.


Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for the claims on appeal, as outlined 
by the CAVC in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar.3, 2006).

2.  The veteran should be afforded a VA 
orthopedic examination of the spine.  The 
examiner should be asked to specifically 
note the limitation of motion affecting 
the veteran's spine; whether any ankylosis 
is demonstrated; and whether the veteran 
demonstrates listing of the whole spine to 
the opposite side, positive Goldthwaite's 
sign, loss of lateral motion with osteo-
arthritic changes, narrowing or 
irregularity of the joint space, or 
abnormal mobility on forced motion.  All 
indicated special studies must be 
conducted.  A complete rationale for all 
opinions expressed must be provided.

The veteran should be informed of the 
importance of reporting to the scheduled 
examination, and of the consequences of 
failing to so report.  See 38 C.F.R. 
§ 3.655 (2005).

3.  The veteran should be afforded a VA 
orthopedic examination of the right knee.  
The examiner should be asked to 
specifically note the limitation of 
extension and flexion of the right knee 
and whether there is any recurrent 
subluxation or lateral instability of the 
knee and, if so, whether it is slight, 
moderate, or severe.  All indicated 
special studies must be conducted.  A 
complete rationale for all opinions 
expressed must be provided.

The veteran should be informed of the 
importance of reporting to the scheduled 
examination, and of the consequences of 
failing to so report.  See 38 C.F.R. 
§ 3.655 (2005).

4.  The veteran should be afforded a VA 
dermatological examination to determine 
the extent and evaluation of his tinea 
pedis with onychomycosis and tinea 
versicolor.  The examiner should be asked 
to specifically note whether the veteran's 
skin disability is characterized as having 
ulceration or extensive exfoliation or 
crusting, systemic or nervous 
manifestations, and whether it is 
exceptionally repugnant.  The examiner 
should also specifically note whether more 
than 40 percent of the veteran's entire 
body or exposed areas is affected by the 
disability or whether the veteran required 
constant or near-constant systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs during the past 
12-month period.

The veteran should be informed of the 
importance of reporting to the scheduled 
examination, and of the consequences of 
failing to so report.  See 38 C.F.R. 
§ 3.655 (2005).

5.  Once the above-requested development 
has been completed, the veteran's claims 
for increased evaluations must be 
readjudicated under all applicable rating 
codes.  If any of the decisions remain 
adverse to the veteran, he and his 
representative must be provided an 
appropriate supplemental statement of the 
case, and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

